 
Exhibit 10.2


LOAN AGREEMENT


This Loan and Security Agreement (hereinafter called "Agreement") is between
CELSIUS HOLDINGS, INC., a Nevada Corporation, authorized to do business in
Florida as  CELSIUS PRODUCTS HOLDINGS, INC. (“Borrower”), whose address is 140
N.E. 4th Avenue, Suite C, Delray Beach, Florida 33483 and LUCILLE SANTINI,
(hereinafter called "Lender").


1.       Refinance of Existing Loan. Lender and Borrower hereby agree to
refinance that certain promissory note dated July 19, 2009 in the amount of
$620,885.44 (the “July 2009 Note”). In connection with such refinancing,
Borrower shall execute and deliver to Lender a new promissory note in the
original principal sum of SIX HUNDRED FIFTEEN THOUSAND AND NO/100THS DOLLARS
($615,000.00) in the form attached as Exhibit A hereto (the “Note”) and shall
issue Lender a check in the amount of $3,699.09 representing the balance due on
the July 2009 Note (the “Cash Payment”). Lender shall surrender and exchange the
July 2009 Note for the Cash Payment and the new Note issued pursuant to this
Agreement. Upon execution and delivery of the new Note and the Cash Payment, the
July 2009 Note shall be deemed cancelled.


2.           Representations, Warranties and Covenants of Borrower.  Borrower
expressly represents, warrants and covenants to Lender as follows:


(a)           Borrower represents and warrants to Lender that all financial
statements, income tax returns and credit information delivered by Borrower to
Lender accurately reflect the financial condition and operations of Borrower at
the times and for the periods therein stated.  So long as this Agreement is in
force and effect, Borrower agrees to deliver to Lender within one hundred twenty
(120) calendar days after the end of each of Borrower’s fiscal years, a complete
and accurate copy of Borrower’s consolidated audited financial statements (with
notes), prepared by an independent certified public accountant acceptable to the
Lender (“CPA”), including statements of cash flow, and a  balance sheet and
statement of income, together with all schedules, all prepared in accordance
with generally accepted accounting principles (“GAAP”). Borrower shall provide
Lender with a copy of its consolidated federal income tax return within fifteen
(15) days of filing (including all schedules and extensions). Borrower shall
also provide internally prepared condensed unaudited monthly statements without
notes but otherwise meeting all the requirements of the annual statements no
later than thirty (30) days after each month end and internally prepared
condensed quarterly financial statements with partial notes (which are included
in the Form 10-Q) but otherwise meeting all the requirements of the annual
statements no later than forty five (45) days after the end of each fiscal
quarter end or such other date as requested by Lender for statements other than
the quarterly statements, acceptable to Lender and its accountants as well as
financial statements at such other times as requested by Lender.


(b)           Pursuant to its terms, the outstanding balance of the Note is
immediately convertible into shares of the Borrower’s Common Stock at the
request of the Lender.


(c)           The Borrower has agreed to effect the registration of the shares
of Common Stock issuable upon the conversion of the Note for resale by the
holders thereof under the Securities Act of 1933 (as amended, and the rules and
regulations promulgated thereunder, the “Securities Act”), pursuant to a
Registration Rights Agreement in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”).


(d)            Borrower has the requisite corporate power and authority to enter
into and perform its obligations under the Note and loan documents, including,
without limitation, this Agreement and the Registration Rights Agreement, and
delivery of the Common Stock Issued at Conversion (as such term is defined in
the Note) to the Lender in accordance with the terms hereof and thereof.  All
corporate action on the part of Borrower necessary for the authorization,
execution and delivery of, and the performance by such Borrower of its
obligations under the Note and such loan documents to which such Borrower is a
party has been taken, and no further consent or authorization of any Person
[including, without limitation, any of the Borrowers' respective directors or
shareholders or any governmental authority (other than such approval as may be
required under the Securities Act and applicable state laws in respect of the
Registration Rights Agreement)] is required under any organizational document,
contract to which a Borrower is a party, any governmental requirement or
otherwise.  Each board of directors of the Borrower has determined that the sale
and issuance of the Common Stock Issued at Conversion and the consummation of
the transaction contemplated hereby and by the Note and other loan documents,
are in the best interests of the Borrower.
 
 
1

--------------------------------------------------------------------------------


 

 
3.           Repayment; Conversion of Note.


(a)         This loan facility is a non-revolving line of credit. Prior to
September 1, 2011, Borrower may not repay in cash any principal amount due under
the Note. Thereafter, Borrower is permitted to repay in cash any principal
amount due with a 10 days prior notice.


(b)         Lender has the right to at any time convert any part of or the
entire outstanding principal amount of the Note into Borrower’s Common Stock
pursuant to the terms of the Note; provided that, Lender or its affiliates shall
not engage in any transaction selling Common Stock or other derivatives of the
Common Stock within 90 days of Lender executing a conversion of any outstanding
principal amount of the Note to Common Stock.


4.           Defaults.  The occurrence of any of the following events shall
constitute a default hereunder:


(a)         the Borrower shall default in the payment of principal of or
interest on the Note or any other obligation to Lender as and when the same
shall be due and payable and, in the case of an interest payment default, such
default shall continue for five (5) Business Days after the date such interest
payment was due, or the Borrower shall fail to perform or observe any other
covenant, agreement, term, provision, undertaking or commitment under the Note
or this Loan Agreement which remains uncured for ten (10) Business Days after
the delivery to the Borrower of written notice that the Borrower is in default
hereunder or thereunder;


(b)         The breach of or failure to perform promptly any obligation or
covenant set forth in this Agreement or the Note unless otherwise approved in
advance by Lender.


(c)         The suspension of business, insolvency, failure generally to pay
debts as they became due, or the commission of any act constituting or resulting
in a business failure, in each case on the part of the business of Borrower; the
concealment or removal of any substantial portion of Borrower’s property with
the intent to hinder, delay or defraud any one or more creditors, or the making
of any other transfer which is fraudulent or otherwise voidable under the
Bankruptcy Code or other applicable federal or state law; the existence or
creation of any lien, including without limitation any tax or judgment lien,
upon any substantial part of Borrower’s property; an assignment for the benefit
of creditors; the commencement of any proceedings by or against Borrower (under
the Bankruptcy Code or otherwise) seeking to adjudicate it bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or seeking the appointment of a receiver,
trustee or custodian for Borrower or for the Collateral or a substantial part of
the property of  Borrower; or the institution by Borrower or any other person or
entity of any liquidation, dissolution or reorganization proceedings with
respect to Borrower;


(d)         The failure to effectively and promptly discharge, stay or indemnify
against, to Lender's satisfaction, any lien or attachment against any of
Borrower's property or the Collateral;


(e)         Any representation or warranty contained herein or in any other
document delivered by or on behalf of Borrower to Lender shall be false or
misleading when made;


5.           Remedies.
 
(a)          Upon the occurrence of any default under this Agreement, Lender is
authorized in its discretion to declare any or all of the indebtedness to be
immediately due and payable without demand or notice to Borrower, and may
exercise any one or more of the rights and remedies granted pursuant to this
Agreement


(b)         This Agreement shall not prejudice the right of Lender at its option
to enforce the collection of any indebtedness or any other instrument executed
in connection with this transaction, by suit or in any other lawful manner.  No
right or remedy is intended to be exclusive of any other right or remedy, but
every such right or remedy shall be cumulative to every other right or remedy
herein or conferred in any other agreement or document for the benefit of
Lender, or now or hereafter existing at law or in equity.
 
9.           Miscellaneous.


(a)         This Agreement shall terminate when the indebtedness has been fully,
finally and irrevocably paid and all other obligations of Borrower to Lender
have been performed in full.  Prior to such termination, this shall be a
continuing agreement.
 
 
2

--------------------------------------------------------------------------------


 

 
(b) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF FLORIDA IN ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, EXCEPT TO THE EXTENT THE LAWS OF ANOTHER JURISDICTION
ARE MANDATORILY APPLICABLE. BORROWER AND LENDER CONSENTS TO THE NON-EXCLUSIVE
PERSONAL JURISDICTION OF THE COURTS OF THE STATE OF TENNESSEE AND THE FEDERAL
COURTS LOCATED IN THE MIDDLE DISTRICT OF TENNESSEE, COLUMBIA DIVISION SO THAT
EITHER MAY SUE THE OTHER IN LAWRENCE OR MAURY COUNTY, TENNESSEE TO ENFORCE THIS
AGREEMENT. BORROWER AND LENDER AGREE NOT TO CLAIM THATLAWRENCE OR MAURY COUNTY,
TENNESSEE, IS AN INCONVENIENT PLACE FOR TRIAL. AT LENDER'S OPTION, THE VENUE
(LOCATION) OF ANY SUIT TO ENFORCE THIS AGREEMENT MAY BE IN LAWRENCE OR MAURY
COUNTY,TENNESSEE. BORROWER HEREBY IRREVOCABLY AGREES AND CONSENTS THAT, IN
ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW,
ALL SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE MADE BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO BORROWER
AND/OR BORROWER AT THE ADDRESS PROVIDED FOR NOTICES UNDER THIS AGREEMENT.


(c) BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
ANY AND ALL RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION
(INCLUDING BUT NOT LIMITED TO) ANY CLAIMS, CROSS-CLAIMS OR THIRD PARTY CLAIMS
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREIN. BORROWER ALSO HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, TO THE EXTENT PERMITTED BY LAW,
ANY RIGHT THEY MAY HAVE TO ANY SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES.
BORROWER ACKNOWLEDGES THAT THE LENDER HAS BEEN INDUCED TO ENTER INTO THIS LOAN,
INCLUDING THIS AGREEMENT, BY, INTER ALIA, THE PROVISIONS OF THIS PARAGRAPH.


(d)           This Agreement shall inure to the benefit of Lender, its
successors and assigns and to any other holder who derives from Lender title to
or an interest in the Note, and shall be binding upon Borrower, its successors
and assigns.


(e)           In case any one or more of the provisions of this Agreement shall
for any reason be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had not been included.


(f).           The Borrower agrees to cooperate promptly with the Lender and its
agent in the correction or completion of the loan closing documents if deemed
necessary or desirable by Lender.  Borrower understands that this may include
correction or execution of a new note to reflect the agreed terms.


(f)           Any provision to the contrary notwithstanding contained herein or
in the Note, neither Lender nor any other holder of the Note shall be entitled
to receive or collect, nor shall Borrower be obligated to pay, interest on the
Note in excess of the maximum rate of interest at the particular time in
question, if any, which, under applicable law, may be charged to Borrower
(herein the "Maximum Rate"), provided that the Maximum Rate shall be
automatically increased or decreased, as the case may be, without notice to
Borrower from time to time as of the effective time of each change in the
Maximum Rate, and if any provision herein or in the Note or in such other
instrument shall ever be construed or held to permit the collection or to
require the payment of any amount of interest in excess of that permitted by
applicable law, the provisions of this paragraph shall control and shall
override any contrary or inconsistent provision herein or in the Note or in such
other instrument.  The intention of the parties being to conform strictly to the
usury limitations under applicable law, the Note and this Agreement shall be
held subject to reduction to the amount allowed under said applicable law as now
or hereafter construed by the courts having jurisdiction.
 
 
3

--------------------------------------------------------------------------------



 
(g)           All notices pursuant to this Loan Agreement shall be in writing
and shall be directed to the addresses set forth below or such other address as
may be specified in writing, by certified or registered mail, return receipt
requested by the party to which or whom notices are to be given.  Notices shall
be deemed to be given upon sender’s obtaining a receipt (or refusal of receipt)
from the U.S. Postal Service for such certified or registered mail delivery,
upon personal delivery to an officer of the Borrower, or the day following
prepaid delivery to a recognized overnight commercial carrier.


(h)           The singular used herein shall include the plural.


 [balance of this page left intentionally blank]
 
 
4

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
written below.


Dated:  September 8, 2009.


 
Signed sealed and delivered
in the presence of:
 
BORROWER:
     
/s/ Anthony Rocco
 
CELSIUS HOLDINGS, INC. a Nevada corporation,
 authorized to do business in Florida as
CELSIUS PRODUCTS HOLDINGS, INC.
    140 N.E. 4th Avenue, Suite C /s/ Janet Linnell   
Delray Beach, Florida 33483
         
By: /s/ Jan Norelid              
Name: Jan Norelid  
As its: Vice President

 
 


             (Corporate Seal)


STATE OF FLORIDA             )
                                              ss:
COUNTY OF  PALM BEACH           )


The foregoing instrument was acknowledged before me this September 8, 2009, by
Jan Norelid as Vice President of CELSIUS HOLDINGS, INC., a Nevada corporation,
authorized to do business in Florida as CELSIUS PRODUCTS HOLDINGS, INC., on
behalf of the corporation. He is personally known to me or has produced a
driver’s license as identification.


     /s/ Sandy Telsaint   9/8/09                  
Notary Public, State of Florida
My Commission Expires:  July 27, 2012
{Seal}
LENDER:


LUCILLE SANTINI




By: /s/ Lucille Santini                                   


Address: 1198 North Locust Ave, Suite 102
Lawrenceburg, TN 38464


STATE OF            ) Tennessee
                                      ss:
COUNTY OF                     ) Lawrence


The foregoing instrument was acknowledged before me this September 30th, 2009,
by LUCILLE SANTINI, on her own behalf. She is personally known to me or has
produced a Tennessee driver’s license as identification.
 
   /s/ Tammy L Dewberry                   
Notary Public, State of Tennessee
My Commission Expires:   03-22-2011
{Seal}
 
 
5


--------------------------------------------------------------------------------